Citation Nr: 1445741	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-23 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to May 1973.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is associated with the record.

When this claim was before the Board in March 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Throughout the period of the appeal, the Veteran's left knee disability has been manifested by limitation of flexion; flexion has not been limited to less than 45 degrees; there is no involvement of the meniscus; and the disability has not resulted in limitation of extension, ankylosis, recurrent subluxation, lateral instability, or frequent episodes of locking, pain and effusion into the joint.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of a left knee injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in March 2011, prior to the initial adjudication of the claim.

The record also reflects that the Veteran's service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  Pursuant to the Board's March 2014 remand directive, the Veteran was afforded a VA examination in May 2014.  The Board finds the VA examination report adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The May 2014 VA examiner provided all information required for rating purposes.  Therefore, the Board finds that there has been substantial compliance with the March 2014 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

The Veteran's residuals of a left knee injury are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5261.

Arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). 

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a noncompensable rating for residuals of a left knee joint injury effective May 1973, which was increased in a June 2007 rating decision to 10 percent disabling, effective March 2007.  In a February 2009 rating decision, a 10 percent evaluation was confirmed and continued.  In February 2011, the Veteran claimed that the disability warranted an increased rating.  

For the reasons explained below, the Board has determined that an evaluation in excess of 10 percent is not warranted for the Veteran's residuals of a left knee injury.

In connection with June 2010 VA treatment, the Veteran reported left knee pain that increased with weight bearing, night pain, and feelings of instability.  Examination revealed range of motion from zero to 120 degrees, no instability, normal patella tracking with crepitus, and mild infrapatellar effusions.  The VA physician noted the Veteran had moderate osteoarthritis with consistent symptomatology, the knee was ligamentously stable, and that feelings of instability were likely related to minimal joint space, especially with weight bearing.

In a March 2011 VA examination, the Veteran reported dull, aching pain that increased with excessive walking or playing with his grandchildren, occasional swelling, occasional buckling, and that he fell twice in the last few months.  

Examination of the left knee disclosed no tenderness along the lateral joint line, effusion, edema, redness, inflammation, abnormal movement, instability, or guarding of movement.  Flexion was from zero to 120 degrees, and extension was normal.  Objective evidence of painful motion was found from 65 degrees to 120 degrees and strength decreased to 3/5 on flexion and extension.  The examiner found normal results for McMurray test, ligament tests, drawer test, Lachman's test, and patella-femoral testing, with no additional functional limitations on repetition or during flare-ups due to painful motion, weakness, excessive fatigueability, lack of endurance, or incoordination.  The Veteran was diagnosed with residuals, left knee joint injury, with functional impairment of decreased flexion and decreased strength 3/5 for flexion and extension.

In connection with April 2011 VA treatment, the Veteran reported increased pain, swelling, cracking, and popping noises in his left knee.  

In June 2011, the Veteran alleged that the March 2011 VA examiner had him pull up his left leg while measuring the movement of his left knee, which gave an inaccurate picture of the functional limitations of his left knee.

In a June 2012 VA examination, the Veteran reported daily pain and weakness and that he could not walk two blocks without his left knee buckling.  The left knee flexion was 120 degrees with objective evidence of painful motion at 120 degrees, no change with repetition, and zero degrees of hyperextension with no objective evidence of painful motion.  The Veteran had weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing, and decreased muscle strength to 4/5 for flexion and extension.  The examiner noted normal anterior, posterior, and medial-lateral stability and no evidence of patellar subluxation, dislocation, fracture, or meniscal conditions.

In a May 2014 VA examination, the Veteran reported daily knee pain in the medial joint and that he wore a brace due to weakness and popping in the left knee.  He stated that squatting, walking up and down stairs and on uneven ground, and prolonged standing or walking for over ten minutes increased left knee pain.  Left knee flexion was 105 degrees with objective evidence of painful motion at 80 degrees, 0 degree of hyperextension, and no change upon repetition.  The Veteran had less movement than normal, pain on movement, tenderness to palpation of the joint line or soft tissue, normal muscle strength, normal anterior, posterior, and medial-lateral stability, and no evidence of subluxation, dislocation, shin splits, meniscal conditions, knee joint tenderness, or positive crepitus with range of motion testing in the left knee.  The examiner found no additional functional limitations including no additional loss of range of motion, strength, or sensation during flare-ups, or secondary to repetitive use of the knee, including painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.

After careful review of the evidence, the Board finds that the criteria for an evaluation greater than 10 percent for residuals of a left knee injury are not met.  The Veteran is not entitled to more than a disability rating of 10 percent on the basis of painful motion.  The record shows that the Veteran's left knee disability is manifested by pain on movement, with limitation of flexion greater than 60 degrees throughout the period of the claim.  The Veteran's left knee flexion was noted, at worst, to be limited to 105 degrees with pain beginning at 80 degrees and 120 degrees with pain beginning at 65 degrees.  No examination or treatment record evidences that extension was limited, as he was able to extend to 0 degrees with no hyperextension.  

The Board has considered the Veteran's complaints of pain; however, he has been compensated for this painful motion in the 10 percent evaluation.  Further, he has not alleged and the record does not show frequent episodes of locking, pain, and effusion into the joint so a higher rating is not warranted under Diagnostic Code 5258.  The Board further notes that there is no evidence of symptomatic removal of semilunar cartilage so Diagnostic Code 5259 is inapplicable.  

Although the Veteran has complained of instability, a separate rating for recurrent subluxation and instability is not warranted as all objective testing has been negative for the presence of subluxation or instability.  Moreover, a June 2010 VA treatment note attributed the feelings of instability to minimal joint space, especially with weight bearing activities.  Additionally, the medical evidence has not demonstrated ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, these diagnostic codes are inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 10 percent is not warranted for any portion of the rating period.

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of pain, occasional swelling, weakness, and functional limitations are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that while the residuals of left knee joint injury are productive of industrial impairment, there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to the left knee disability has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of left knee injury is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


